DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 35-45, 60-62, and 64-65 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed according to the reasons cited in the Notice of Allowability mailed on 16 August 2021. In addition, the closest prior art of record included in the IDSs filed 16 November 2021 and 18 November 2021, Savage (US 2010/0256486), fails to disclose or make obvious a device as described in claims 35 and 60. Specifically, Savage fails to disclose or make obvious, in combination with all of the other elements of the claim, with a light diffusing section that “transmits 80% of said light from said light source” or is “configured to diffuse a limited range of wavelengths,” for claims 35 and 60 respectively. Savage discloses that “most of the received light is internally reflected longitudinally, as well as laterally, producing a diffused glow at the front end of the sleeve as depicted by arrows 4250” (¶0284) and is silent regarding an amount of transmission or a limited range of wavelengths. It would not be obvious to interpret the device of Savage as rendering obvious these limitations because the light arrangement of Savage is intended to assist in visualization rather than to indicate the state of a delivery device, as intended by the instant invention. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 35, 60, or any of their respective dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783